MOTION TO DISMISS
TATE, Justice.
NOW INTO COURT, through undersigned counsel, comes Dorales Palmisano and Marie Barrios, Plaintiffs-Appellants and United States Fidelity & Guaranty Company and Clendon Morrison, Defendants-Appellees, who show to this Honorable Court that the above captioned matter has been amicably settled and compromised, and that movers herein desire that said suit be dismissed, with prejudice,
IT IS ORDERED that the above numbered and entitled cause be and the same is hereby dismissed, with prejudice.